ORDER
DAUGHERTY, District Judge.
Upon consideration of the Motion to Vacate and Set Aside Order of September 18, 1968, Sustaining Referee’s Order, and Motion for Hearing on Petition for Review as Required by General Order 47, filed herein by the Respondent, Helen Nott, the Court finds that both Motions should be denied for the following reasons:
1. With reference to the matter being reviewed by the Court, there were no factual disputes between the parties and only a legal question was involved. The Court was not required to conduct a hearing but nonetheless afforded the parties a hearing on the legal question presented by and through a consideration of the legal briefs filed by both parties and certified to the Court by the Referee. Carter v. Kubler, 320 U.S. 243, 64 S.Ct. 1, 88 L.Ed. 26; In re Pearlman, 2 Cir., 16 F.2d 20.
2. The Respondent did not request the Court to compel the Referee to make a fuller certificate or return to the Court for the purposes of the review. The Respondent made no request of any kind to the Court for oral arguments or further legal briefs. After having the matter on file and before the Court for nearly 90 days, the Court reviewed the Certificate of Referee including the legal briefs of both sides, decided the legal question involved which resulted in an affirmance of the order and ruling of the Referee. In re Graco, Inc., D.C., 249 F.Supp. 405.
3. The Judgment of this Court was entered on September 18, 1968. It became final before the Motions under consideration were filed by the Respondent. Rule 58, F.R.Civ.P. The time for filing a Motion for New Trial expired before the Motions under consideration were filed by the Respondent. Rule 59, F.R.Civ.P. The Court finds no reason justifying relief under Rule 60(b), F.R. Civ.P.
Both Motions of the Respondent are, therefore, denied.